An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance with
the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.


                IN THE COURT OF APPEALS OF NORTH CAROLINA

                                     No. COA15-241

                                 Filed: 20 October 2015

New Hanover County, No. 13CRS059316

STATE OF NORTH CAROLINA

               v.

MATTHEW ROBERT LUKE


         Appeal by Defendant from order entered 3 October 2014 by Judge W. Douglas

Parsons in New Hanover County Superior Court. Heard in the Court of Appeals 12

October 2015.


         Attorney General Roy A. Cooper, III, by Special Deputy Attorney General Joseph
         Finarelli, for the State.

         Guy J. Loranger, for the Defendant.


         DILLON, Judge.


         Matthew Robert Luke (“Defendant”) appeals from the trial court’s order

requiring him to enroll in satellite-based monitoring (“SBM”) for the remainder of his

natural life. Defendant also seeks review of his judgment upon a guilty plea by writ

of certiorari. For the following reasons, we affirm both the judgment and the SBM

order.
                                     STATE V. LUKE

                                   Opinion of the Court



      On 3 October 2014, Defendant pleaded guilty to second degree rape and second

degree sexual offense and was sentenced to 44 to 113 months in prison. Upon finding

that Defendant was convicted of an aggravated offense, the trial court ordered

Defendant to register as a sex offender and to enroll in lifetime SBM upon his release.

Defendant timely filed written notice of appeal from the order imposing SBM.

Recognizing that he did not give oral or written notice of appeal from his judgment

as required by Rule 4 of the North Carolina Rules of Appellate Procedure, Defendant

filed a petition asking this Court to review the judgment by writ of certiorari. In our

discretion, we grant Defendant’s petition for writ of certiorari for the purpose of

reviewing the judgment. See N.C. R. App. P. 21(a) (“The writ of certiorari may be

issued in appropriate circumstances by either appellate court to permit review of the

judgments and orders of trial tribunals when the right to prosecute an appeal has

been lost by failure to take timely action”).

      Counsel appointed to represent Defendant on appeal has been unable to

identify any issue with sufficient merit to support a meaningful argument for relief

on appeal and asks this Court to conduct its own review of the record for possible

prejudicial error. Counsel has shown to the satisfaction of this Court that he has

complied with the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,

18 L. Ed. 2d 493 (1967), and State v. Kinch, 314 N.C. 99, 331 S.E.2d 665 (1985), by

advising Defendant of his right to file written arguments with this Court and



                                          -2-
                                    STATE V. LUKE

                                  Opinion of the Court



providing him with the documents necessary for him to do so. Defendant has not filed

any written arguments on his own behalf with this Court, and a reasonable time in

which he could have done so has passed.

                            A. Satellite-Based Monitoring

      “Our Court has held that SBM hearings and proceedings are not criminal

actions, but are instead a civil regulatory scheme.” State v. Brooks, 204 N.C. App.
193, 194, 693 S.E.2d 204, 206 (2010) (internal marks omitted). “[T]his jurisdiction

has not extended the procedures and protections afforded in Anders and Kinch to civil

cases.” In re Harrison, 136 N.C. App. 831, 832, 526 S.E.2d 502 (2000). Nevertheless,

in the exercise of our discretion pursuant to N.C. R. App. P. 2, we have reviewed the

record and found no error. Consequently, we affirm the trial court’s SBM order.

                           B. Judgment Upon Guilty Plea

      In accordance with Anders, we have fully examined the record to determine

whether any issues of arguable merit appear therein. By virtue of his guilty plea,

Defendant’s right of appeal was limited to the sentencing issues set forth in N.C. Gen.

Stat. § 15A-1444(a1) and (a2) (2013). We have been unable to find any possible

prejudicial error and conclude that the appeal from judgment upon the guilty plea is

without merit. Accordingly, we affirm the judgment.

      AFFIRMED.

      Chief Judge McGEE and Judge HUNTER, JR., concur.



                                         -3-
                          STATE V. LUKE

                         Opinion of the Court



Report per Rule 30(e).




                                -4-